DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bobaru (US 10829195) in view of Owen (US 20030192989).

Regarding claim 1, Bobaru teaches an aircraft comprising: a body that defines a cabin interior (#14 and #12), wherein the body includes an exterior surface and an interior surface (fuselage structure #18 having an exterior and interior surface), wherein the interior surface comprises a floor (#28), at least a first divider member (#16) having a bottom that includes a set of divider mounting components thereon (bracket #54C and connector #60C), wherein the floor includes a set of body mounting 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bobaru (US 10829195) and Owen (US 20030192989) as applied to claim 1 above, and further in view of Thomas (US 20190300173).

Regarding claim 2, Bobaru teaches the aircraft of claim 1. Bobaru does not appear to specifically disclose a functional component on the divider member. Thompson teaches wherein the first divider member includes at least one functional component (amenities #80) on a front thereof (Fig. 1), wherein the functional component is at least one of an entertainment system (#84), cup holder, charging port, storage pocket (#86), handle, tie down anchor or lighting. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Bobaru with the functional components of Thompson. Doing so would provide amenities for the passenger sitting next to the divider to use, providing a more comfortable flight experience. 



Regarding claim 4, Bobaru teaches the aircraft of claim 3 wherein the storage portion defines a storage area that is accessible through a door of the aircraft (the door would lead to the passenger area and the storage area of Thompson is accessible through the passenger area; see doors in Thompson Fig. 1).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bobaru (US 10829195) and Owen (US 20030192989) as applied to claim 1 above, and further in view of DeLorean (US 9085355).

Regarding claim 5, Bobaru teaches the aircraft of claim 1. Although Bobaru does not disclose much information regarding the body’s structural characteristics, monocoque body structures are well known in the art, and could be applied to an aircraft if desired. For example, DeLorean teaches wherein the body comprises a composite monocoque structure (#100; column 5, lines 33-35). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Bobaru to include a monocoque structure for the body, as in DeLorean. Doing so would reduce connecting elements in constructing the body and decrease weight of the body.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bobaru (US 10829195) and Owen (US 20030192989) as applied to claim 1 above, and further in view of Moore (US 11136105).

Regarding claim 6, Bobaru teaches the aircraft of claim 1. Bobaru does not teach a vertical take-off and landing aircraft. Moore teaches wherein the aircraft is a vertical take-off and landing aircraft (title). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Bobaru to be applied for a vertical take-off and landing aircraft of Moore. Both types of aircraft include features to divide passenger areas (Moore: Fig. 4A, #406) and the vertical take-off and landing aircraft would reduce runway distance needed for takeoff.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bobaru (US 10829195) and Owen (US 20030192989) as applied to claim 1 above, and further in view of Voss (US 20130313367).
 
Regarding claim 7, Bobaru teaches the aircraft of claim 1. Bobaru does not appear to teach a panel with mounting components on the back. Voss teaches a first panel member (#14) having a front and a back (back: #36, front: see Fig. 2), wherein the back includes a set of panel mounting components thereon (#30, #68, #60), wherein the interior surface of the body includes a second set of body mounting components thereon (#27, #62, #58), wherein the set of panel mounting components are removably mounted to the second set of body mounting components (Fig. 3, Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Bobaru to include the side panels of Voss. Doing so would provide a quick and simple method of attaching interior walls of an aircraft (Voss: [0006]).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20190300173) in view of Owen (US 20030192989) and Bobaru (US 10829195).

Regarding claim 8, Thompson teaches a method performed on an aircraft that includes a body that defines a cabin interior (#20), wherein the body includes an exterior surface and an interior surface (exterior in Fig. 1, interior in Fig. 2), wherein the interior surface comprises a floor (#28), at least a first divider member (#50) wherein the first divider is positioned such that it divides the cabin interior into a first section (see location of #32 in Fig. 2) and a second section (see location of #42 in Fig. 2), the method comprising the steps of disconnecting the first divider (#190), obtaining a second divider(#210), wherein the second divider member has a different shape than the first divider member (including a storage section, where previously there was none), and removably mounting the second divider (#220).
Thompson does not specifically disclose the partition between a passenger and pilot section. Owen teaches a divider between the pilot and passenger sections (#30, [0009]). It would have been obvious to one of ordinary skill in the art before the effective filing date to apply this divider to divide a pilot zone from a passenger zone. Doing so would provide security by limited access between the passengers and the pilot (Owen, [0010]).
Thompson does not specifically disclose how the divider is attached. Bobaru teaches having a bottom that includes a set of divider mounting components thereon (bracket #54C and connector #60C), wherein the floor includes a set of body mounting components thereon (floor tracks #64 and support #58C), wherein the set of divider mounting components are removably mounted to the set of body mounting components (connections #52A-D; column 6, lines 30-34). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Thompson to include the mounting system of Bobaru. Doing so would allow the divider to be removably installed inside the 

Regarding claim 9, Thompson teaches the method of claim 8 wherein the first set of body mounting components includes a plurality of members, wherein the second set of body mounting components includes a plurality of members, and wherein some of the members of the first set of body mounting components are the same as some of the members of the second set of body mounting components (Thompson, installed in the same location as previous bulkhead, [0030]).

Regarding claim 10, Thompson teaches the method of claim 8 further comprising front and back rows of seats positioned in the cabin interior, wherein a first foot space area is defined between the front row of seats and the first divider member (original divider is upgraded to include amenities #80 including foot space), wherein a second foot space area is defined between the front row of seats and the second divider member (#62), and wherein the one of the first foot space area and second foot space area is larger than the other of the first foot space area and second foot space area (ordinary divider replaced with storage/foot area divider).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bobaru (US 10829195) in view of Owen (US 20030192989), Thomas (US 20190300173), DeLorean (US 9085355), and Moore (US 11136105).

Regarding claim 11, Bobaru teaches an aircraft comprising: a body that defines a cabin interior (#14 and #12), wherein the body includes an exterior surface and an interior surface (fuselage structure #18 having an exterior and interior surface), wherein the interior surface comprises a floor (#28), at least 
Although Bobaru does not disclose much information regarding the body’s structural characteristics, monocoque body structures are well known in the art, and could be applied to an aircraft if desired. For example, DeLorean teaches wherein the body comprises a composite monocoque structure (#100; column 5, lines 33-35). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Bobaru to include a monocoque structure for the body, as in DeLorean. Doing so would reduce connecting elements in constructing the body, and therefore increase the durability and strength of the structure. 
Bobaru does not appear to specifically disclose a functional component on the divider member. Thompson teaches wherein the first divider member includes at least one functional component (amenities #80) on a front thereof (Fig. 1), wherein the functional component is at least one of an entertainment system (#84), cup holder, charging port, storage pocket (#86), handle, tie down anchor or lighting. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Bobaru with the functional components of Thompson. Doing so would provide 
Bobaru does not teach a vertical take-off and landing aircraft. Moore teaches wherein the aircraft is a vertical take-off and landing aircraft (title). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Bobaru to be applied for a vertical take-off and landing aircraft of Moore. Both types of aircraft include features to divide passenger areas (Moore: Fig. 4A, #406) and the vertical take-off and landing aircraft would reduce runway distance needed for takeoff.

Regarding claim 12, Bobaru, as modified, teaches the aircraft of claim 11 wherein the first divider member includes a storage portion (Thompson: #62) that extends into the pilot section (see above; would extend into pilot section for divider between passenger and pilot).

Regarding claim 13, Bobaru, as modified, teaches the aircraft of claim 12 wherein the storage portion defines a storage area that is accessible through a door of the aircraft (the door would lead to the passenger area and the storage area of Thompson is accessible through the passenger area; see doors in Thompson Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stuntebeck (US 11067108) shows a divider between the pilot and passenger zones and attachment mechanism on the floor of the aircraft.
Schliwa (US 10597160) shows a movable partition in an aircraft.
McIntosh (US 9415873) shows a partition device with various passenger and crew member amenities included. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647